*273Order, Supreme Court, Bronx County (Alan J. Saks, J.), entered on or about April 22, 2003, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendants in this personal injury action met their burden of establishing, through the submitted reports of medical experts, that plaintiff had not sustained a serious injury as defined in Insurance Law § 5102 (d). Plaintiff failed to present sufficient objective evidence to overcome these submissions by demonstrating she had sustained such an injury that prevented resumption of her normal and customary activities, especially in light of the lSVa-month gap between the last documented examination by her own physician and the one examination by her medical expert, Dr. Hausknecht (see Vaughan v Baez, 305 AD2d 101 [2003]). Concur—Buckley, PJ., Nardelli, Andrias, Sullivan and Gonzalez, JJ.